          Case 2:20-cr-00029-DLC Document 41 Filed 03/04/21 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION


 UNITED STATES OF AMERICA,                              CR 20–29–BU–DLC

                       Plaintiff,

          vs.                                                  ORDER

 RICK RYAN GARCIA,

                       Defendant.


      Before the Court is the United States’ Motion for Preliminary Order of

Forfeiture. (Doc. 36.) Defendant Rick Ryan Garcia appeared before the Court on

February 12, 2021 and entered a plea of guilty to count I of the indictment. He

also admitted the forfeiture allegation. Garcia’s plea provides a factual basis and

cause to issue an order of forfeiture, pursuant to 18 U.S.C. § 924(d), 21 U.S.C.

§§ 853(a)(1) and (2), and 21 U.S.C. § 881(a)(11). Accordingly,

      IT IS ORDERED that:

      1. Defendant Garcia’s interest in the following property is forfeited to the

United States in accordance with 18 U.S.C. § 924(d), 21 U.S.C. §§ 853(a)(1) and

(2), and 21 U.S.C. § 881(a)(11):

      •         Walther model PPX 9mm pistol, SN FAR3733

      •         12 rounds of 9mm ammunition.

                                          1
        Case 2:20-cr-00029-DLC Document 41 Filed 03/04/21 Page 2 of 2



      2. The United States Marshal’s Service, the Bureau of Alcohol, Tobacco,

Firearms, and Explosives, and/or a designated sub-custodian, are directed to seize

the property subject to forfeiture and further to make a return as provided by law;

      3. The United States will provide written notice to all third parties asserting

a legal interest in any of the above-described property and will post on an official

government internet site (www.forfeiture.gov) for at least 30 consecutive days as

required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions, of the Court’s Preliminary Order

and the United States’ intent to dispose of the property in such manner as the

Attorney General may direct, pursuant to 18 U.S.C. § 924(d), 21 U.S.C.

§§ 853(a)(1) and (2), and 21 U.S.C. § 881(a)(11) and 21 U.S.C. § 853(n)(1), and to

make its return to this Court that such action has been completed;

      4. Upon adjudication of all third-party interests, if any, the Court will enter

a Final Order of Forfeiture.

      DATED this 4th day of March, 2021.




                                          2
